Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/25/2020 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 30-32 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30, the recitation the internal temperature zone has no proper antecedent basis, since an internal temperature zone has not been previously recited as part of the invention. 
Claim 31, the recitation the external temperature zone has no proper antecedent basis, since an external temperature zone has not been previously recited as part of the invention. 
Claim 32, the recitation the thermal interface, the thermal energy/temperature exchange subsystem, and the coolant has no proper antecedent basis, since a thermal interface, a thermal energy/temperature exchange subsystem, and a coolant has not been previously recited as part of the invention. 
There is insufficient antecedent basis for this limitation in the claim.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sakajo et al. (US PG Pub 2008/0145731).
	As to independent claim 1, Sakajo et al. teaches an integrated system for multimode thermal energy transfer (Abstract; Fig. 1). the system comprising: 
a fuel supply subsystem (hydrogen gas supply apparatus) comprising a fuel tank (hydrogen gas tank not shown; Fig. 1) in fluid communication (via hydrogen supply passage 200; Fig. 1) with one or more fuel cell modules (100; Fig. 1) and configured to store and transport a fuel (Para. (0040)); a thermal energy interface subsystem (passages 400 and 409, heater core 410, passage 500, compressor 501, heat exchanger 502, accumulator 503, refrigerant expansion valve 504 and evaporator 505; Paras. (0058) and [0064); Fig. 1) comprising a heat exchanger (heater core 410 and evaporator 505) configured with a plurality of fluid conduits (passages 400, 409 and 500); a plurality of thermal energy reservoirs (external environment supplying air or wind not shown, Para. [0054), and compartment of a vehicle not shown, Paras. (0063) and (0095)) each configured to function as one of one or more sources or one of one or more thermal energy destinations (Paras. (0054) and (00951), comprising: 
a power generation subsystem (fuel cell stack 100, passage 400 and radiator 402; Fig. 1) comprising at least one radiator (402) in fluid communication with the one or more fuel cell modules (100), configured to store and transport a coolant (water; Para.
(00531); an internal temperature zone (air conditioning case 600 and compartment of a vehicle not shown, Paras. (0063), [0076) and [0095); Fig. 1) comprising heating (Para. (00801), ventilation (Para. (00761) and air conditioning (Para. [00681) subsystems comprising ducts (case 600; Fig. 1) and a heating (heater core 410; Fig. 1) and air conditioning unit (evaporator 505; Fig. 1 ); an external temperature zone (zone external to vehicle supplying air or wind not shown, Para. (00541) comprising one or more vents (air exhaust passage 301; Para. [00421), one or more outlets (outlet of unnumbered shroud around blowing fan 306 as shown in Fig. 1; Para. (00461) and one or more exhaust ports (exhaust port of shroud 405 as shown in Fig. 1; Paras. [0054) and (00551); and one or more temperature sensing devices or thermal energy sensing devices (outdoor temperature sensor 101, indoor temperature sensor 102, water volume detection sensor 315 and temperature sensor 408; Fig. 1 ), configured to measure thermodynamic operating conditions (Paras. (0038), (0050) and (00561); and 
an autopilot control unit or computer unit (control section 700; Fig. 1) comprising a computer processor (not shown) configured to compute a temperature adjustment protocol comprising one or more priorities for energy transfer using one or more thermal references (outdoors/exterior to vehicle, compartment of vehicle not shown, water tank 314, fuel cell via cooling water passage 400 close to the outlet side of the fuel cell 100 and air conditioning mode switch not shown; Paras. [0038), (0050), (0058) and [0081); Fig.1) and an algorithm (used to calculate calculation results) based on a comparison result of measured thermodynamic operating conditions, and configured to select and control, based on the temperature adjustment protocol, an amount and distribution of thermal energy transfer from the one or more sources designated by the autopilot control unit to the one or more thermal energy destinations designated by the autopilot control unit, thereby creating a temperature change in both the one or more sources and the one or more thermal energy destinations through the thermal energy transfer (Paras. (0081)-(0082), [0091), [0121), (0134) and [0143); Figs. 2-3, 5, 7and 8).
	As to claim 2/1, Sakajo et al. teaches wherein measuring thermodynamic operating conditions comprises measuring a first temperature (via temperature sensor 408) corresponding to one or more sources of thermal energy (fuel cell 100; Para. (0056); wherein the coolant temperature close to the outlet side of the fuel cell 100 will indicate the temperature of the fuel cell) and assessing one or more additional temperatures (via outdoor temperature sensor 101, indoor temperature sensor 102 and water volume detection sensor 315; Fig. 1) corresponding to thermal references (outdoors/external to vehicle, indoors/vehicle compartment, water storage tank 314 and air conditioning mode switch not shown; Paras. (0038), (0050) and (0081); Fig. 1 ), and wherein the one or more thermal references comprise one or more references selected from the group consisting of operating parameters (via water volume detection sensor 315), warning parameters, equipment settings, occupant control settings (air conditioning mode switch not shown), alternative components, alternative zones, temperature sensors (101 and 102), and external reference information as shown in figure 1.
	As to claim 3/1, Sakajo et al. teaches wherein the one or more sources are selected from the group consisting of the power generation subsystem (fuel cell 100; Para. [00561), the internal temperature zone, the external temperature zone, and the fuel supply subsystem.
 As to claim 4/1, Sakajo et al. teaches of wherein the one or more thermal energy destinations are selected from the group consisting of the power generation subsystem, the internal temperature zone (via indoor temperature sensor 102; Para. (00381), the external temperature zone (via outdoor temperature sensor 101; Para. (00381), and the fuel supply subsystem.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 12-14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakajo et al. (US PG Pub 2008/0145731)as applied in claim 1 above, and further in view of Sakajo (US PG Pub 2007/0144183).
As to claim 5/1, Sakajo et al. teaches of wherein the autopilot control unit or a computer processor (control 700; Fig. 1) are further configured to compute, select and control, based on the temperature adjustment protocol, an amount and distribution of thermal energy transfer (Paras. (0081 ]-(0082]) including: from the one or more sources comprising the power generation subsystem (fuel cell 100; Fig. 1 ), to the one or more thermal energy destinations comprising the internal temperature zone, using HVAC subsystems (heater core 41 0; Paras. [0095]-(0096] and (0138]; Fig. 1 ); from the one or more sources comprising the power generation subsystem (fuel cell 100; Fig. 1 ), to the one or more thermal energy destinations comprising the external temperature zone (zone external to vehicle supplying air or wind not shown, Para. (00541), using at least the at least one radiator (402; Fig. 1) or the one or more exhaust ports (exhaust port of shroud 405; Paras. (0054) and (0055]); from the one or more sources comprising the internal temperature zone (air conditioning case 600 and compartment of a vehicle not shown, Paras. (0063), [0076) and [0095); Fig. 1 ), to the one or more thermal energy destinations (water-refrigerant heat exchanger 507; Para. [0107)), using the HVAC subsystems (via evaporator 505; Fig. 1) and thereby reducing temperature in the internal temperature zone (Para. [0128)); and combinations thereof. 
Sakajo et al. teaches the claimed limitation as discussed above except the amount and distribution of thermal energy transfer including: from the one or more sources comprising the power generation subsystem, to the one or more thermal energy destinations comprising the fuel supply subsystem, using the thermal energy interface subsystem comprising the heat exchanger or a vaporizer; from the one or more sources comprising the internal temperature zone, to the one or more thermal energy destinations comprising the fuel supply subsystem; and from the one or more sources comprising the external temperature zone, to the one or more thermal energy destinations comprising the fuel supply subsystem, using one or more vents. 
Sakajo teaches of the amount and distribution of thermal energy transfer including: from one or more sources comprising a power generation subsystem (fuel cell stack not shown), to one or more thermal energy destinations comprising a fuel supply subsystem (hydrogen common line 19; Fig. 1), using a thermal energy interface subsystem comprising the heat exchanger (21; Para. [0033); Fig. 1 ); and from the one or more sources comprising the external temperature zone (outside providing AIR to air introduction line 23; Para. [0036]; Fig. 1 ), to the one or more thermal energy destinations comprising the fuel supply subsystem (as shown in Fig. 1 ), using one or more vents (air gas exhaust line 14; Para. [0028]; Fig. 1; wherein the opening of the air exhaust gas line allows fresh air to be drawn into the second storage container 12). , for the advantageous benefit of improving the efficiency of the system
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sakajo et al. by using said at least two circuit boards are fabricated by distributing at least one heat making component of said controller assembly onto each of said at least two circuit boards, as taught by Sakajo, to improve the efficiency of the system.
As to claim 12/1, Sakajo et al. teaches of wherein the one or more fuel cell modules further comprises one or more hydrogen-powered fuel-cells, where each hydrogen-powered fuel cell is fueled by gaseous hydrogen and wherein the one or more fuel cell modules combines hydrogen from the fuel tank with oxygen in the air to supply electrical voltage and current (Paras. [0036]-(0037)). 
Sakajo et al. teaches the claimed limitation as discussed above except gaseous hydrogen (GH2) extracted from liquid hydrogen (LH2) stored at LH2 temperatures. 
Sakajo  teaches an integrated system for multi mode thermal energy transfer (liquid fuel storage system; Abstract; Fig. 1) and teaches of gaseous hydrogen (11 b) extracted from liquid hydrogen (11 a; Para. [0026)) stored at LH2 temperatures (Para. (0007)). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sakajo et al. by using gaseous hydrogen (GH2) extracted from liquid hydrogen (LH2) stored at LH2 temperatures, as taught by Sakajo, to reduce the volume of the storage tank needed to store the hydrogen.
As to claim 14/1, Sakajo 731 teaches of wherein using the thermal energy interface subsystem comprising the heat exchanger (507; Fig. 1) or a vaporizer, configured to connect to a first fluid conduit (portion of temperature controlled cooling water passage 409 connecting water-refrigerant heat exchanger 507 to heater core 41 O; Para. (0061]; Fig. 1 ), and a second conduit (portion of temperature controlled cooling water passage 409 connecting heat exchanger 507 to temperature controlled cooling water passage 412; Para. (0061]; Fig. 1) in connection with and in fluid communication with the internal temperature zone (air conditioning case 600; Fig. 1) comprising the (HVAC) subsystems (Paras. (0068], (0076] and (0080]) comprising ducts (case 600) and an air conditioning unit (evaporator 505; Fig. 1) or a cabin cooling subsystem comprising the coolant, wherein thermal energy is transferred from the coolant, across a conducting interface by conduction, thereby cooling the coolant (Para. (0107]), and wherein the one or more temperature sensing devices or thermal energy sensing devices further comprises a coolant temperature sensor (408; Para. (0056]; Fig. 1 ). 
Sakajo et al. teaches the claimed limitation as discussed above except the first fluid conduit in connection with and in fluid communication the fuel supply subsystem comprising the fuel; wherein thermal energy is transferred from the coolant, across a conducting interface by conduction, and to the fuel, thereby warming the fuel, and wherein the one or more temperature sensing devices or thermal energy sensing devices further comprises a fuel temperature sensor and a coolant temperature sensor. 
Sakajo teaches a fluid conduit (hydrogen supply passage 200) in connection and in fluid communication with a fuel supply subsystem (hydrogen gas supply apparatus not shown) comprising the fuel (Para. [0040]), for the advantageous benefit of improve the efficiency of the system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Koyama et al. in view of  Sakajo et al. by using the first fluid conduit in connection with and in fluid communication the fuel supply subsystem comprising the fuel; wherein thermal energy is transferred from the coolant, across a conducting interface by conduction, and to the fuel, thereby warming the fuel, and wherein the one or more temperature sensing devices or thermal energy sensing devices further comprises a fuel temperature sensor and a coolant temperature sensor, as taught by Sakajo, to improve the efficiency of the system.
As to claim 18/1, Sakajo et al. teaches of wherein the HVAC subsystems further comprise one or more cabin temperature sensors (indoor temperature sensor 102; Para. (0038]; Fig. 1 ), ducts (air conditioning case 600; Para. (0068]; Fig. 1) in fluid communication with one or more fans (air supply fan; Para. (0076]; Fig. 1) controlling distribution of a secondary working fluid (air), ducts in fluid communication with a heat exchanger (507; Fig. 1 ), and at least one air conditioning unit comprising of a condenser (heat exchangers 502, 507 and 508; Paras. [0070]-(0071]; Fig. 1; wherein the refrigerant is in vapor form prior to these heat exchangers and releases heat in these heat exchangers and is a liquid after these heat exchangers), expansion valve (504; Para. (0128]; Fig. 1 ), evaporator (505; Fig. 1 ), compressor (501; Para. (0064]), conduits (refrigerant circulating passage 500 and passage 511; Fig. 1 ), in fluid communication with each other, and acting on the secondary working fluid external to the air conditioning unit (Paras. (0108)-(0112]). 
Sakajo et al. teaches the claimed limitation as discussed above except the heat exchanger is related to liquid hydrogen or other cold stored fuel. 
Sakajo teaches of a heat exchanger (16 and 20; Fig. 1) is related to liquid hydrogen or other cold stored fuel (Paras. (0040] and (0044] -(0045]), for the advantageous benefit of to recovering waste heat from the system.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Sakajo et al. by using the heat exchanger is related to liquid hydrogen or other cold stored fuel, as taught by Sakajo, to improve the efficiency of the system.
Claim(s) 20-23, 25, 26, 30-31, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomme (US PG Pub 2013/0340459) in view of Sakajo et al. (US PG Pub 2008/0145731).
As to independent claim 20, Pomme teaches a method for managing thermal energy in a multi-rotor aircraft (Abstract; Fig. 1; para [0007]), the method comprising: measuring, using one or more temperature sensing devices (27, 28 and 29; Fig. 1) or thermal energy sensing devices, thermodynamic operating conditions in a multi-rotor aircraft (cabin 16, main gearbox 3 and source air stream; Paras. (0095] and (0105] (0108]; Fig. 1) comprising: a first temperature (via means 28 and 29; Fig. 1) corresponding to one or more sources of thermal energy (main gearbox 3 and source air stream 11; Paras. [0107]-(0108]; Fig. 1 ); one or more additional temperatures corresponding to thermal references (cabin 16; Para. (0106]; Fig. 1 ). 
Pomme teaches the claimed limitation as discussed above except method comprising: comparing, using an autopilot control unit or a computer processor, at least the first temperature and the one or more additional temperatures corresponding to thermal references to calculate a comparison result; computing, using an autopilot control unit or a computer processor and an algorithm based on the comparison result, a temperature adjustment protocol comprising one or more priorities for energy transfer; selecting and controlling, based on the temperature adjustment protocol, an amount and distribution of thermal energy transfer from the one or more sources designated by the autopilot control unit, wherein the distribution of thermal energy comprises one or more thermal energy destinations designated by the autopilot control unit; and executing thermal energy transfer from the one or more sources to the one or more thermal energy destinations using an integrated system for multimode thermal energy transfer, thereby creating a temperature change in both the one or more sources and the one or more thermal energy destinations through the thermal energy transfer. 
Sakajo et al. teaches a method for managing thermal energy in aircraft (Abstract; Fig. 1; para (0003] - "other mobile devices equipped with a refrigeration cycle for use of air conditioning and the like" includes aircraft, by definition), the method comprising: measuring, using one or more temperature sensing devices or thermal energy sensing devices (outdoor temperature sensor 101, indoor temperature sensor 102 and water volume detection sensor 315, temperature sensor 408; Fig. 1 ), thermodynamic perating conditions (Paras. (0038], (0050] and (0056]) comprising: a first temperature (via temperature sensor 408; Fig. 1) corresponding to one or more sources of thermal energy (fuel cell 100; Para. (0056]; Fig. 1; wherein the coolant temperature close to the outlet side of the fuel cell 100 will indicate the temperature of the fuel cell); one or more additional temperatures (via outdoor temperature sensor 101 and indoor temperature sensor 102; Fig. 1) corresponding to thermal references (outdoors/exterior to vehicle, compartment of vehicle not shown, water tank 314, fuel cell via cooling water passage 400 close to the outlet side of the fuel cell 100 and air conditioning mode switch not shown; Paras. (0038], (0050], (0058] and (0081]; Fig.1 ); comparing, using an autopilot control unit or a computer processor (control section 700; Fig. 1 ), at least the first temperature and the one or more additional temperatures corresponding to thermal references to calculate a comparison result (Paras. [0081]-(0082], (0091], (0121], (0134] and (0143]; Figs. 2-3, 5, 7 and 8); computing, using an autopilot control unit or a computer processor (control section 700; Fig. 1) and an algorithm (used to calculate calculation results) based on the comparison result, a temperature adjustment protocol comprising one or more priorities for energy transfer (Paras. (0081]-(0082], (0091], (0121], (0134] and [0143]; Figs. 2-3, 5, 7 and 8); selecting and controlling, based on the temperature adjustment protocol, an amount and distribution of thermal energy transfer from the one or more sources designated by the autopilot control unit, wherein the distribution of thermal energy comprises one or more thermal energy destinations designated by the autopilot control unit (Paras. (0081]-(0082], [0091], (0121], (0134] and (0143]; Figs. 2-3, 5, 7 and 8); and executing thermal energy transfer from the one or more sources to the one or more thermal energy destinations using an integrated system for multimode thermal energy transfer, thereby creating a temperature change in both the one or more sources and the one or more thermal energy destinations through the thermal energy transfer (Paras. (0081]-(0082], (0091], (0121], (0134] and (0143]; Figs. 2-3, 5, 7 and 8), for the advantageous benefit of improve overall system efficiency.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pomme by comparing, using an autopilot control unit or a computer processor, at least the first temperature and the one or more additional temperatures corresponding to thermal references to calculate a comparison result; computing, using an autopilot control unit or a computer processor and an algorithm based on the comparison result, a temperature adjustment protocol comprising one or more priorities for energy transfer; selecting and controlling, based on the temperature adjustment protocol, an amount and distribution of thermal energy transfer from the one or more sources designated by the autopilot control unit, wherein the distribution of thermal energy comprises one or more thermal energy destinations designated by the autopilot control unit; and executing thermal energy transfer from the one or more sources to the one or more thermal energy destinations using an integrated system for multimode thermal energy transfer, thereby creating a temperature change in both the one or more sources and the one or more thermal energy destinations through the thermal energy transfer, as taught by Sakajo et al., to  improve the efficiency of the system.
As to claim 21/20, Pomme teaches wherein the one or more thermal references comprise one or more references selected from the group consisting of alternative components, alternative zones, operating parameters, warning parameters, equipment settings, occupant control settings and external reference information (source air stream 11; Para. (0108]; Fig. 1 ).
As to claim 22/20, Pomme teaches wherein the one or more sources and the one or more thermal energy destinations are each selected from the group consisting of a power generation subsystem, a fuel supply subsystem, a thermal energy interface (main gearbox 3; Fig. 1 ), an internal temperature zone (cabin 16; Fig. 1 ), and an external temperature zone (source air stream 11; Paras. (0106]-[0108]; Fig. 1 ).
As to claim 23/20, Pomme teaches the claimed limitation as discussed above except wherein the power generation subsystem comprises one or more components selected from the group consisting of: one or more fuel cell modules configured to supply electrical voltage and current, one or more battery arrays, one or more motor controllers, one or more motors, one or more circuit boards, one or more processors and one or more electronic components. 
Sakajo et al. teaches of wherein the power generation subsystem comprises one or more components selected from the group consisting of: one or more fuel cell modules (100; Fig. 1) configured to supply electrical voltage and current (Para. (0036]), one or more battery arrays, one or more motor controllers, one or more motors, one or more circuit boards, one or more processors and one or more electronic components, for the advantageous benefit of  incorporating a fuel cell into the control of cabin temperature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pomme by using the power generation subsystem comprises one or more components selected from the group consisting of: one or more fuel cell modules configured to supply electrical voltage and current, one or more battery arrays, one or more motor controllers, one or more motors, one or more circuit boards, one or more processors and one or more electronic components, as taught by Sakajo et al., to incorporate a fuel cell into the control of cabin temperature.
As to claim 25/20, Pomme teaches the claimed limitation as discussed above except herein the executing thermal energy transfer from the power generation subsystem to the one or more thermal energy destinations comprises, using a fluid in fluid communication with a component of the power generation subsystem to transport heat or thermal energy to a different location corresponding to a thermal energy destination, thereby reducing the temperature or excess thermal energy of the one or more sources.
Sakajo et al. teaches of wherein the executing thermal energy transfer from the power generation subsystem to the one or more thermal energy destinations comprises, using a fluid (water) in fluid communication with a component (fuel cell 100) of the power generation subsystem to transport heat or thermal energy to a different location corresponding to a thermal energy destination (radiator 402 and heat core 410), thereby reducing the temperature or excess thermal energy of the one or more sources (Paras. [0053] and [0058]), for the advantageous benefit of incorporating a fuel cell into the control of cabin temperature
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pomme by using the power generation subsystem comprises one or more components selected from the group consisting of: one or more fuel cell modules configured to supply electrical voltage and current, one or more battery arrays, one or more motor controllers, one or more motors, one or more circuit boards, one or more processors and one or more electronic components, as taught by Sakajo et al., to incorporate a fuel cell into the control of cabin temperature.
As to claim 26/20, Pumme wherein the measuring, using one or more temperature sensing devices or thermal energy sensing devices, thermodynamic operating conditions in a multi-rotor aircraft comprising a first temperature (as measured by means 28 for measuring fluid for cooling 7 of the main gearbox 3; Fig. 1) corresponding to a source of thermal energy (gearbox 3; Para. [0107]; Fig. 1) and one or more additional temperatures (temperature measured by means 29 for measuring the temperature of the source air stream 11; Fig. 1) corresponding to thermal references (source air stream 11; Para. (0108]; Fig. 1) further comprise measuring one or more selected from the group consisting of a fuel temperature, a fuel tank temperature, a fuel cell temperature, a battery temperature, a motor controller temperature, a coolant temperature, a radiator temperature, a cabin temperature (as measured by means 27 for measuring the temperature of the ambient air inside the cabin 16; Para. [0106); Fig. 1 ), and an outside-air temperature.
As to claim 30/20, Pumme teaches wherein the internal temperature zone further comprises an internal temperature outlet (outlet for circuit 19 providing heating air 20 to cabin 16; Para. [0098); Fig. 1) corresponding to a cabin environment (16; Fig. 1) designed to contain one or more pilots or passengers and the HVAC subsystems that further comprise a cabin temperature sensor (27; Para. [0106]), ducts (circuit 19; Fig. 1). 
Pumme teaches the claimed limitation as discussed above except the ducts in fluid communication with one or more fans controlling distribution of a secondary working fluid, and at least one air conditioning unit comprising of a condenser, expansion valve, evaporator, compressor, conduits, in fluid communication with each other, and acting on the secondary working fluid external to the air conditioning unit. 
Sakajo et al. teaches of wherein an internal temperature zone (air conditioning case 600 and compartment of a vehicle not shown, Par. (0063), [0076) and (0095); Fig. 1) further comprises an internal temperature outlet (compartment of a vehicle not shown) corresponding to a cabin environment designed to contain one or more pilots or passengers (Para. [0092]) and the HVAC subsystems that further comprise a cabin temperature sensor (indoor temperature sensor 102; Para. [0038); Fig. 1 ), ducts (case 600; Fig. 1) in fluid communication with one or more fans (601; Fig. 1) controlling distribution of a secondary working fluid (air; Para. [0076]), and at least one air conditioning unit comprising of a condenser (heat exchangers 502, 507 and 508; Paras. [0070)-(0071); Fig. 1; wherein the refrigerant is in vapor form prior to these heat exchangers and releases heat in these heat exchangers and is a liquid after these heat exchangers), expansion valve (504; Para. [0128); Fig. 1 ), evaporator (505; Fig. 1 ), compressor (501; Para. [0064]), conduits (refrigerant circulating passage 500 and passage 511; Fig. 1 ), in fluid communication with each other, and acting on the secondary working fluid external to the air conditioning unit (Paras. [0108)-(0112]), for the advantageous benefit of incorporating a fuel cell into the control of cabin temperature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pomme by using the ducts in fluid communication with one or more fans controlling distribution of a secondary working fluid, and at least one air conditioning unit comprising of a condenser, expansion valve, evaporator, compressor, conduits, in fluid communication with each other, and acting on the secondary working fluid external to the air conditioning unit, as taught by Sakajo et al., to incorporate a fuel cell into the control of cabin temperature.
As to claim 31/20, Pumme teaches the claimed limitation as discussed above except wherein an external temperature zone further comprises an external temperature outlet, comprising an exhaust port or a vent. 
Sakajo et al. teaches of wherein an external temperature zone (zone external to vehicle supplying air or wind not shown, Para. (0054]) further comprises an external temperature outlet (exhaust port of shroud 405 and outlet of unnumbered shroud around blowing fan 306 as shown in Fig. 1 ), comprising an exhaust port (exhaust port of shroud 405 as shown in Fig. 1; Paras. [0054) and [0055) and outlet of unnumbered shroud around blowing fan 306 as shown in Fig. 1; Para. [00461) or a vent, for the advantageous benefit of  incorporate a fuel cell into the control of cabin temperature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pomme by using an external temperature zone further comprises an external temperature outlet, comprising an exhaust port or a vent, as taught by Sakajo et al., to incorporate a fuel cell into the control of cabin temperature.
As to claim 33/20, Pumme teaches the claimed limitation as discussed above except executing thermal energy transfer from the one or more sources to the one or more thermal energy destinations further comprises diverting fluid flow of the fuel or the coolant using valves and coolant pumps. 
Sakajo et al. teaches of wherein the executing thermal energy transfer from the one or more sources to the one or more thermal energy destinations further comprises diverting fluid flow of the fuel or the coolant using valves (407 and 413; Fig. 1) and coolant pumps (401 and 411; Paras. [0057) and [0061); Fig. 1)., for the advantageous benefit of incorporating a fuel cell into the control of cabin temperature. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pomme by executing thermal energy transfer from the one or more sources to the one or more thermal energy destinations further comprises diverting fluid flow of the fuel or the coolant using valves and coolant pumps, as taught by Sakajo et al., to incorporate a fuel cell into the control of cabin temperature.
As to claim 34/20, Pumme teaches the claimed limitation as discussed above except wherein after executing thermal energy transfer from the one or more sources to the one or more thermal energy destinations, the method repeats measuring, using one or more temperature sensing devices or thermal energy sensing devices, thermodynamic operating conditions in a multi-rotor aircraft comprising a first temperature corresponding to a source of thermal energy, and one or more additional temperatures corresponding to thermal references, and then performs comparing, computing, selecting and controlling, and executing steps using post­transfer data for the one or more sources and the one or more thermal energy destinations to iteratively manage thermodynamic operating conditions in the multi-rotor aircraft. 
Sakajo et al. teaches of wherein after executing thermal energy transfer from the one or more sources to the one or more thermal energy destinations, the method repeats measuring, using one or more temperature sensing devices or thermal energy sensing devices, thermodynamic operating conditions in a multi-rotor aircraft comprising a first temperature (via temperature sensor 408; Fig. 1) corresponding to a source of thermal energy (fuel cell 100; Para. [0056); Fig. 1; wherein the coolant temperature close to the outlet side of the fuel cell 100 will indicate the temperature of the fuel cell), and one or more additional temperatures corresponding to thermal references (via outdoor temperature sensor 101 and indoor temperature sensor 102; Fig. 1 ), and then performs comparing, computing, selecting and controlling, and executing steps using post-transfer data for the one or more sources and the one or more thermal energy destinations to iteratively manage thermodynamic operating conditions in the multi-rotor aircraft (Paras. [0081)-[0082), [0091], [0121], [0134) and [0143); Figs. 2-3, 5, 7 and 8), for the advantageous benefit of incorporating a fuel cell into the control of cabin temperature.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pomme by using after executing thermal energy transfer from the one or more sources to the one or more thermal energy destinations, the method repeats measuring, using one or more temperature sensing devices or thermal energy sensing devices, thermodynamic operating conditions in a multi-rotor aircraft comprising a first temperature corresponding to a source of thermal energy, and one or more additional temperatures corresponding to thermal references, and then performs comparing, computing, selecting and controlling, and executing steps using post­transfer data for the one or more sources and the one or more thermal energy destinations to iteratively manage thermodynamic operating conditions in the multi-rotor aircraft, as taught by Sakajo et al., to incorporate a fuel cell into the control of cabin temperature.
Claim(s) 24, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pomme (US PG Pub 2013/0340459) and Sakajo et al. (US PG Pub 2008/0145731) as applied in claim 20 above, and further in view of Sakajo et al. (US PG Pub 2008/0145731) and Sakajo (US PG Pub 2007/0144183).
As to claim 24/20, Pumme in view of Sakajo et al. teaches the claimed limitation as discussed above except wherein the autopilot control unit computer processor performs selecting and controlling, based on the temperature adjustment protocol, an amount and distribution of thermal energy transfer from the one or more sources including: from the one or more sources comprising the power generation subsystem, to the one or more thermal energy destinations comprising the internal temperature zone, using HVAC subsystems; from the one or more sources comprising the power generation subsystem, to the one or more thermal energy destinations comprising the external temperature zone, using at least the at least one radiator or the one or more exhaust ports; from the one or more sources comprising the power generation subsystem, to the one or more thermal energy destinations comprising the fuel supply subsystem, using the thermal energy interface subsystem comprising the heat exchanger or a vaporizer; from the one or more sources comprising the internal temperature zone, to the one or more thermal energy destinations comprising the fuel supply subsystem, using the HVAC subsystems and thereby reducing temperature in the internal temperature zone; from the one or more sources comprising the external temperature zone, to the one or more thermal energy destinations comprising the fuel supply subsystem, using one or more vents; and combinations thereof. 
Sakajo et al. teaches of wherein the autopilot control unit computer processor performs selecting and controlling, based on the temperature adjustment protocol, an amount and distribution of thermal energy transfer from the one or more sources including: from the one or more sources comprising the power generation subsystem (fuel cell 100; Fig. 1 ), to the one or more thermal energy destinations comprising the internal temperature zone (air conditioning case 600 and compartment of a vehicle not shown, Paras. (0063], (0076] and [0095]; Fig. 1), using HVAC subsystems (heater core 410; Paras. (0095]-(0096] and [0138]; Fig. 1); from the one or more sources comprising the power generation subsystem (fuel cell 100; Fig. 1 ), to the one or more thermal energy destinations comprising the external temperature zone (zone external to vehicle supplying air or wind not shown, Para. (0054]), using at least the at least one radiator (402; Fig. 1) or the one or more exhaust ports (exhaust port of shroud 405; Paras. (0054] and (0055]); and combinations thereof. 
Sakajo  teaches of the amount and distribution of thermal energy transfer including: from one or more sources comprising a power generation subsystem (fuel cell stack not shown), to one or more thermal energy destinations comprising a fuel supply subsystem (hydrogen common line 19; Fig. 1 ), using a thermal energy interface subsystem comprising the heat exchanger (21; Para. (0033]; Fig. 1 ); and from the one or more sources comprising the external temperature zone (outside providing AIR to air introduction line 23; Para. (0036]; Fig. 1 ), to the one or more thermal energy destinations comprising the fuel supply subsystem (as shown in Fig. 1 ), using one or more vents (air gas exhaust line 14; Para. (0028]; Fig. 1; wherein the opening of the air exhaust gas line allows fresh air to be drawn into the second storage container 12). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to configure the power generation, external temperatur_e zone and fuel supply subsystem of Sakajo 173 to exchange thermal energy as taught by Sakajo 183 in order to improve the efficiency of the system. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pomme in view of Sakajo et al. by using after executing thermal energy transfer from the one or more sources to the one or more thermal energy destinations, the method repeats measuring, using one or more temperature sensing devices or thermal energy sensing devices, thermodynamic operating conditions in a multi-rotor aircraft comprising a first temperature corresponding to a source of thermal energy, and one or more additional temperatures corresponding to thermal references, and then performs comparing, computing, selecting and controlling, and executing steps using post­transfer data for the one or more sources and the one or more thermal energy destinations to iteratively manage thermodynamic operating conditions in the multi-rotor aircraft, as taught by Sakajo et al. and Sakajo, to incorporate a fuel cell into the control of cabin temperature.
As to claim 32/20, Pumme in view of Sakajo et al. teaches the claimed limitation as discussed above except thermal interface of the thermal energy/temperature exchange subsystem further comprises one or more heat exchangers configured to transfer heat or thermal energy from the coolant supplied by coolant conduits in fluid communication with the one or more heat exchangers, across heat exchanger walls and heat exchanger surfaces, to the fuel supplied by fuel lines in fluid communication with the one or more heat exchangers, using thermodynamics including conduction, wherein the coolant and the fuel remain physically isolated from one another. 
Sakajo et al. teaches of wherein a thermal interface (heater core 410; Fig. 1) of a thermal energy/temperature exchange subsystem (cooling system; Para. [00531) further comprises one or more heat exchangers (heater core 41 O; Fig. 1) configured to transfer heat or thermal energy from a coolant supplied by coolant conduits (cooling water passages 400 and 409) in fluid communication with the one or more heat exchangers, across heat exchanger walls and heat exchanger surfaces, in fluid communication with the one or more heat exchangers, using thermodynamics including conduction, wherein the coolant remains physically isolated (Para. [00951). 
Sakajo teaches of one or more heat exchangers (21; Fig. 1) transfer heat or thermal energy to the fuel supplied by fuel lines (hydrogen common line 19) in fluid communication with the one or more heat exchangers, wherein the coolant and the fuel remain physically isolated from one another (Para. [00331). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify Pomme in view of Sakajo et al. by using thermal interface of the thermal energy/temperature exchange subsystem further comprises one or more heat exchangers configured to transfer heat or thermal energy from the coolant supplied by coolant conduits in fluid communication with the one or more heat exchangers, across heat exchanger walls and heat exchanger surfaces, to the fuel supplied by fuel lines in fluid communication with the one or more heat exchangers, using thermodynamics including conduction, wherein the coolant and the fuel remain physically isolated from one another, as taught by Sakajo et al. and Sakajo, to incorporate a fuel cell into the control of cabin temperature.
Allowable Subject Matter
Claims 6-11, 15-17, 19 and 27-29 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850. The examiner can normally be reached Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        October 17, 2022